Exhibit 10.19(c)

 



THIRD AMENDMENT TO

LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

 

 

This THRID AMENDMENT TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Third
Amendment”) is dated effective as of July 1, 2014 (the “Effective Date”) and is
entered into by and between Yale-New Haven Hospital, Inc. a/k/a Yale-New Haven
Hospital, a Connecticut corporation (“YNHH”) and GK Financing, LLC, a California
limited liability company (“GKF”).

 

Recitals:

 

A. On April 10, 1997 GKF and Yale-New Haven Ambulatory Services Corporation, a
Connecticut corporation (“ASC”), entered into a Lease Agreement For A Gamma
Knife Unit, which was amended pursuant to (i) a certain Addendum dated as of
October 25, 2005 (the “Addendum”); (ii) a certain Assignment, Assumption And
Amendment of Lease Agreement For A Gamma Knife Unit dated effective as of June
30, 2006 (the “First Amendment”); and (iii) a certain Second Amendment To Lease
Agreement For A Gamma Knife Unit (Perfexion Upgrade) dated effective as of May
15, 2009 (the “Second Amendment”). The original Lease Agreement, as amended by
the Addendum, First Amendment, and Second Amendment, is referred to herein as
the “Lease”.

 

B. Pursuant to the First Amendment, ASC transferred and assigned its interest in
the Lease to its affiliate, YNHH, and YNHH assumed all of ASC’s rights and
obligations thereunder.

 

C. YNHH and GKF desire to further amend the Lease as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

Agreement:

 

1. Defined Terms. Unless otherwise defined herein, the capitalized terms used
herein shall have the same meanings set forth in the lease.

 

2. Other provisions. The following sentence is hereby added to Section 9c of the
Lease (Other provisions):

 

“To the extent permitted by applicable law and in recognition of (i) the
turnover and/or replacement from time to time of physician and physics personnel
from the Gamma Knife teams, and (ii) the importance of proper training of Gamma
Knife team members, the parties agree that actual reasonable tuition costs
incurred (but excluding travel, meals, lodging and entertainment costs for
physician and physics personnel) related to personnel training shall be
reimbursed by GKF YNHH, subject to production of receipts and any reasonably
requested documentation; provided that (i) such payment is consistent with the
AdvaMed Code of Ethics; (ii) the training is conducted in a setting that is
conducive to the effective transmission of information; (iii) the training is
conducted by individuals with the proper qualifications and expertise; and (iv)
no costs relating to the training provided hereunder shall be passed on to any
governmental payer.”

 



 

 

 

3. Governing Law. This Third Amendment shall be governed by and construed under
the laws of the State of Connecticut, without reference to its principles of
conflicts of law.

 

4. Counterparts. This Third Amendment may be executed in separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which counterparts shall together constitute the same instrument.

 

5. Captions. The captions and paragraph headings used herein are for convenience
only and shall not be used in construing or interpreting this Third Amendment.

 

6. Full Force and Effect. Except as amended by this Third Amendment, all of the
terms and provisions of the Lease shall remain unchanged and in full force and
effect and, together with this Third Amendment, represent the entire agreement
of the parties with respect to the Equipment and its use by YNHH.

 

IN WITNESS WHEREOF, the undersigned have executed this Third Amendment as of the
day first written above.

 

 



GK FINANCING, LLC   YALE-NEW HAVEN HOSPITAL, INC.             By: /s/ Ernest A.
Bates, M.D.   By: /s/ Abe Legman       Name: Ernest A. Bates, M.D.   Name: Abe
Legman       Title: Policy Committee Member   Title: SVP Smilow Cancer Hospital
      Date: 7/29/14   Date: 7/28/14



  

 

 

